NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER STROJNIK, Sr.,                            No. 20-55162

                Plaintiff-Appellant,            D.C. No. 8:19-cv-00946-DSF-GJS

 v.
                                                MEMORANDUM*
ORANGEWOOD LLC, DBA DoubleTree
Suites by Hilton Anaheim Resort
Convention Center,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Peter Strojnik, Sr. appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Americans with Disabilities Act

(“ADA”) and state law. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a district court’s dismissal for lack of standing. D’Lil v. Best W. Encina

Lodge & Suites, 538 F.3d 1031, 1035 (9th Cir. 2008). We affirm.

      The district court properly dismissed Strojnik’s ADA claim for lack of

Article III standing because Strojnik failed to allege that the ADA barriers he

identified affected him because of his disabilities. See Chapman v. Pier 1 Imports

(U.S.), Inc., 631 F.3d 939, 953 (9th Cir. 2011) (en banc) (an ADA plaintiff lacks

standing “if the barriers he seeks to enjoin do not pose a real and immediate threat

to him due to his particular disability”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                             2                                20-55162